OPINION — AG — ** COUNTY SCHOOL SUPERINTENDENT — TRAVEL EXPENSES ** (1) IT IS NOT A " NECESSARY PREREQUISITE THAT THE COUNTY SUPERINTENDENT BE ORDERED TO TRAVEL TO THE STATE DEPARTMENT OF EDUCATION BY SAID DEPARTMENT TO TRANSACT OFFICIAL BUSINESS OF THE DEPARTMENT BEFORE HE CAN MILEAGE TRAVELED TO SAID DEPARTMENT ", PROVIDED SUCH TRAVEL IS NECESSARY TO THE TRANSACTION OF OFFICIAL BUSINESS OF THE COUNTY SUPERINTENDENT OF SCHOOLS. (2) THE COUNTY SUPERINTENDENT OF SCHOOLS MAY CLAIM MILEAGE FOR DISTANCE TRAVELED THOUGH INCORPORATED TOWNS, PROVIDED SUCH TRAVEL IS NECESSARY FOR THE PERFORMANCE OF OFFICIAL DUTIES OR FUNCTIONS OF THE COUNTY SUPERINTENDENT OF SCHOOLS. (3) THE COUNTY SUPERINTENDENT OF SCHOOLS CANNOT RECEIVED MILEAGE FOR TRAVEL TO AND FROM EDUCATIONAL MEETINGS IN COUNTIES OTHER THAN HIS OWN UNLESS SUCH TRAVEL IS REQUIRED, OR NECESSARY, IN THE PERFORMANCE OF HIS OFFICIAL DUTIES OR FUNCTIONS, AND THIS OFFICE DOES NOT KNOW OF ANY LAW MAKING IT A DUTY OR FUNCTION. (4) IF THE COUNTY SUPERINTENDENT OF SCHOOLS IS REQUIRED TO GO OUTSIDE HIS COUNTY IN THE TRANSACTION OF OFFICIAL BUSINESS, THEN HE MAY FILE A CLAIM TO REIMBURSE HIM (REIMBURSEMENT) FOR THE COSTS OF MEALS AND LODGING REQUIRED THEREBY, AND THAT RECEIPT THEREFOR SHOULD ACCOMPANY HIS CLAIM FOR SUCH REIMBURSEMENT. (TRAVEL, PER DIEM, LODGING, COUNTY OFFICER, MEALS, TRAVEL CLAIMS) CITE: 19 O.S. 180.47 [19-180.47], 70 O.S. 35 [70-35](A), 70 O.S. 35A [70-35A], 70 O.S. 3-3 [70-3-3] (J. H. JOHNSON)